DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Group I, claim(s) 21-40, drawn to a cardiac valve prosthesis.
Group II, claim(s) 41, drawn to method for implanting a cardiac valve prosthesis.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and Group II lack unity of invention because even though the inventions of these groups require the technical feature of a cardiac valve prosthesis comprising an armature and a set of prosthetic valve leaflets, the armature comprising an annular part, a plurality of arched struts coupled to the annular part, a plurality of support posts supported by adjacent arched struts and a plurality of sets of anchoring formations, the plurality of sets of anchoring formation protrude radially outward of the annular part, each set being supported by at least one of the annular part and a corresponding arched strut, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tuval et al. U.S. Publication 2008/0071369 A1.  Tuval et al. discloses a cardiac valve prosthesis 10 comprising an armature 12 having an annular part (by portion 34); a plurality of sets of anchoring formations 22, 33 configured to protrude radially outwardly of the annular part (as seen in the annotated .
During a telephone conversation with Christopher Bolten on Monday, January 3rd, 2022 a provisional election was made without traverse to prosecute the invention of group 1, claims 21-40.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 41 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Allowable Subject Matter
Claims 22, 25-28, 34-35 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
INFORMATION DISCLOSURE
Applicant should note that the large number of references in the attached IDS filed on 08/23/2021 have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21, 23-24, 29-33, 36-37 and 39-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuval et al. U.S. Publication 2008/0071369 A1.

    PNG
    media_image1.png
    615
    533
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    447
    288
    media_image2.png
    Greyscale

Regarding Claim 21, Tuval et al. discloses a valve prosthesis 10 comprising: an armature for anchorage of the valve prosthesis at an implantation site, the armature 12 defining a lumen for the passage of the blood flow and having a longitudinal axis; and a set of prosthetic valve leaflets 104 supported by the armature 12 and configured to move, under the action of blood flow, in a radially divaricated condition to enable the flow of blood through the lumen in a first direction, and in a radially contracted condition, in which the set of prosthetic valve leaflets co-operate with one another and block the flow of blood through the prosthesis in the direction opposite the first direction, the armature comprising: an annular part (by portion 34); a pattern of arched struts carried by the annular part (as seen in the annotated Figures 2B and 3G above), the pattern of arched struts having proximal ends connected to the annular part, and distal ends spaced axially from the proximal ends and opposite the annular part (as seen in the annotated Figures 2B and 3G above); a plurality of sets of anchoring formations 22, 33 configured to protrude radially outwardly of the annular part (as seen in the annotated Figure 2B and 3G), each set being supported by at least one of the annular part and a corresponding arched strut (as seen in the annotated Figure 3G); and a plurality of support posts 30, each support post 30 being supported by adjacent arched struts, wherein the sets of anchoring formations 22, 33 alternate with the support posts 30 around the longitudinal axis (as seen in the annotated Figure 3G).
Regarding Claim 23, Tuval et al. discloses wherein each support post is cantilevered to adjacent arched struts (as seen in the annotated Figure 2B).
Regarding Claim 24, Tuval et al. discloses wherein each arched strut extends from a first proximal end, to a distal end, then to a second proximal end (as seen in the annotated Figure 2B).
Regarding Claim 29, Tuval et al. discloses wherein the support post 30 is cantilevered to the pair of arched struts by way of a first and a second cantilever struts merging at the supporting post (as seen in the annotated Figure 2B).
Regarding Claim 30, Tuval et al. discloses wherein the annular part is covered by a cuff 32 to provide sealing at the implantation site, the cuff 32 being arranged outside of the lumen of the armature.
Regarding Claim 31, Tuval et al. discloses wherein the cuff 32 is separate from the set of prosthetic valve leaflets 104 (as seen in Figure 3G).
Regarding Claim 32, Tuval et al. discloses wherein the annular part (portion by 34) includes one or more coupling elements 20 configured to be engaged by valve loading or crimping facilities or instruments (as seen in Figures 16C-16D).
Regarding Claim 33, Tuval et al. discloses wherein the set of prosthetic valve leaflets 105 define an prosthetic aortic valve prosthesis, the cardiac valve prosthesis being an aortic valve prosthesis (paragraphs [0331-0332] and [0585]).
Regarding Claim 36, Tuval et al. discloses a cardiac valve prosthesis 10 comprising: an armature 12 for the valve prosthesis at an implantation site; a set of prosthetic valve leaflets 104 supported by the armature; the armature comprising: an annular part (part by portion 34); a plurality of arched struts coupled to the annular part (as seen in the annotated Figure 2B); a plurality of support posts 30 supported by adjacent arched struts (as seen in the annotated Figure 2B); and a plurality of sets of anchoring formations 22, 33 configured to protrude radially outwardly of the annular part (portion by 34), each set being supported by at least one of the annular part and a corresponding arched strut (as seen in the annotated Figure 2B and 3G the anchoring formations 22, 33 connects to the annular part and connects to an arched strut).
Regarding Claim 37, Tuval et al. discloses wherein the support posts 30 are cantilevered to adjacent arched struts (as seen in the annotated Figure 2B).
Regarding Claim 39, Tuval et al. discloses wherein the sets of anchoring formations 22, 33 alternate with the support posts 30 around a longitudinal axis of the prosthesis (as seen in the annotated Figure 3G).
Regarding Claim 40, Tuval et al. discloses wherein the armature 12 defines a lumen for the passage of the blood flow and having a longitudinal axis, and the annular part (portion by 34) is covered by a cuff 32 to provide sealing at the implantation site, the cuff 32 being arranged outside of the lumen of the armature (as seen in the annotated Figure 2B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SEEMA MATHEW/
Primary Examiner, Art Unit 3774